                      IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4:19-CV-00109-FL
MARIBELLY ORTIZ,                         )
                                         )
                    Plaintiff,           )
                                         )
                    v.                   )    ORDER FOR PAYMENT OF
                                         )    ATTORNEY FEES UNDER THE
                 1
ANDREW SAUL,                             )    EQUAL ACCESS TO JUSTICE ACT
Commissioner of Social Security,         )
                                         )
                    Defendant.           )
___________________________________ )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,650.00 in attorney’s fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiff’s counsel, Derrick

Arrowood, and mailed to his office at P.O. Box 58129, Raleigh, NC 27658, in accordance with

Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees under the Equal

Access to Justice Act.

                        2nd
       SO ORDERED this _________ day of June, 2020



                                               ________________________________
                                               LOUISE W. FLANAGAN
                                               UNITED STATES DISTRICT JUDGE




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the `Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).




           Case 4:19-cv-00109-FL Document 33 Filed 06/02/20 Page 1 of 1
